DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed February 3, 2021. 
Claims 1-2 and 4-8 have been amended and claims 3 and 9 have been cancelled.
Claims 1-2 and 4-8 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application JP2018-098422 filed on 5/23/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-2 and 4-8, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Applicant argues the claims do not recite an abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that determining if an item attribute satisfies a respective condition, is making determinations about which piece of equipment can perform a certain task or process by calculating workable candidate information and workable item attribute condition information, which is directed towards a commercial interaction, where that determination is done for business purposes. The Examiner has examined each limitation 
The Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)” (See MPEP 2106.05), where the Applicant’s claims are merely utilizing a general purpose computer to implement the abstract idea. Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-2 and 4-8, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the 
The Applicant further argues the cited prior art does not disclose one or more pieces of production result information including information of items, a respective process performed on the item, and the equipment used in the respective process, and item attribute information for each item. The Examiner respectfully disagrees. The Examiner asserts that Kline JR specifically teach one or more pieces of production result information including information of items, a respective process performed on the item, and the equipment used in the respective process, and item attribute information for each item (See Figure 2 – “Unit Attributes, Equipment Phase Attributes, Standard Unit Attributes, Custom Unit Attributes, Standard Equipment Phase Attributes, Customer Equipment Phase Attributes, Static, Dynamic”, Figure 3, Figure 8, Paragraph 0048 – “Tag Classes can be defined as Attributes, and separated into Unit Attributes, and Equipment Phase Attributes. At 210 Unit Attributes can be organized into Standard and Custom Attributes. Standard Attributes are those attributes used by functions within the product software. Custom Attributes are defined by customers for their own use”, Paragraphs 0049-0050, and claim 21), where tag classes are production results information that is expected for each of the items, which as claimed is merely input data for making the calculations. The Examiner further notes that the claim recites “one or more pieces” indicating that this limitation is recited in the alternative form. Applicant’s arguments are not persuasive.

The Examiner recommends amending the claims to specifically recite what the workable equipment candidate information calculation and workable item attribute condition information actually entail to aid in overcoming the prior art. For example, what does the calculation entail (e.g. mathematical relationship) and what is being calculated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or 
            In the instant case (Step 1), claim 8 is directed toward a process and claims 1-2 and 4-7 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward a working equipment specification support apparatus comprising: a storage device that stores workable equipment candidate information which is information indicating one or more workable equipment candidates for each process of a plurality of processes, and workable item attribute condition information which is a workable item attribute condition for each equipment or each combination of equipment and a process, one or more pieces of production result information including information of items, a respective process performed on the item, and the equipment used in the respective process, and item attribute information for each item; and a processor programmed to: specify a workable equipment candidate related to a predetermined process from the workable equipment candidate information, determine whether a predetermined item attribute satisfies a respective condition in the workable item attribute condition information for each specified equipment candidate or for each combination of the specified equipment candidate and the predetermined process, and  specify an equipment candidate whose item attribute has been determined to satisfy the respective condition as equipment to perform working on an item corresponding to the item attribute in the process, calculate the workable equipment candidate information based on a worked production result for each process based on the production result information and store the workable equipment candidate information in the storage device, and calculate the workable item attribute condition information based on the production result information and the item attribute information and store the workable item attribute condition information in the storage device, and wherein each workable item attribute condition is one of a minimum length, a maximum length, and a raw material (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing processing equipment information including attributes and conditions to determine which processing equipment can perform working on an item by calculating workable candidate information and workable item attribute condition information and displaying the results, which is a business interaction. The Applicant’s claimed limitations are determining what piece of equipment can perform certain tasks in a process, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 8 is directed toward a working equipment specification support method using an information processing system including a storage device that stores workable equipment candidate information which is information indicating one or more workable equipment candidates for each process of a plurality of processes, and workable item attribute condition information which is a workable item attribute condition for each equipment or each combination of an equipment and a process, one or more pieces of production result information including information of items, a respective process performed on the item, and the equipment used in the respective process, and item attribute information for each item, the information processing system being configured to: specify a workable equipment candidate related to a predetermined process from the workable equipment candidate information; determine whether a predetermined item attribute satisfies a respective condition in the workable item attribute condition information for each specified equipment candidate or for each combination of the specified equipment candidate and the predetermined process; and specify an equipment candidate whose item attribute is determined to satisfy the respective condition as equipment to perform working on an item corresponding to the item attribute in the process, calculate the workable equipment candidate information based on a worked production result for each process based on the production result information and store the workable equipment candidate information in the storage device, and calculate the workable item attribute condition information based on the production result information and the item attribute information and store the workable item attribute condition information in the storage device, and wherein each item attribute condition is one of a minimum length, a maximum length, and a raw material (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing processing equipment information including attributes and conditions to determine which processing equipment can perform working on an item by calculating workable candidate information and workable item attribute condition information and displaying the results, which is a business interaction. The Applicant’s claimed limitations are determining what piece of equipment can perform certain tasks in a process, which is directed towards the abstract idea of Organizing Human Activity.

In addition, dependent claims 2 and 4-7 further narrow the abstract idea and dependent claims 2 and 4-6, additionally recite “the storage device stores information including a priority order of the workable equipment candidate for each process as the workable equipment candidate information, store the workable equipment candidate information in the storage device, the storage device stores further information of production date and time in the production result information, store the workable equipment candidate information in the storage device, and the storage device further stores equipment specification information which is a workable item attribute condition for each equipment or each combination of the equipment and the process based on equipment specifications instead of the production result” which do not account for 
The claimed “working equipment specification support apparatus, storage device, a processor programmed to, equipment, an information processing system, and working equipment specification support system” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 8; and 
In addition, claims 2-7 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2 and 4-6, additionally recite “the storage device stores information including a priority order of the workable equipment candidate for each process as the workable equipment candidate information, store the workable equipment candidate information in the storage device, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline JR (US 2008/0097636 A1) in view of Tamaki et al. (US 2006/0047454 A1).

Regarding Claims 1 and 8: Kline JR teach a working equipment specification support apparatus comprising (See Figure 1, Figure 5, Abstract, Paragraph 0008 – “receiving and processing binding requirements or rules that describe how the attributes are to be applied to a desired industrial process such as selecting manufacturing equipment based upon the attribute defined for a given class of equipment”, and claim 21): 
a storage device that stores workable equipment candidate information which is information indicating one or more workable equipment candidates for each process of a plurality of processes (See Figure 1 – “120, 130”, Figure 2 – “200, 210, 220”, Figure 4, Figure 8, Figure 9, Abstract, Paragraph 0009, Paragraph 0028 – “the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate”, Paragraph 0059 – “A Recipe Phase Inclusion Binding Preference specifies a Recipe Phase. Units that provide support for the specified Recipe Phase are considered preferred binding candidates to Units that do not”, Paragraph 0062, Paragraph 0099, and claim 21 – “determines the most preferred member according to one or more binding preferences”); 
workable item attribute condition information which is a workable item attribute condition for each equipment or each combination of equipment and a process (See Figure 1 – “120, 130”, Figure 2 – “200, 210, 220”, Figure 4, Figure 8, Figure 9, Abstract, Paragraph 0009, Paragraph 0028 – “An attribute applied to a Unit Requirement object within a recipe. When attempting to bind a Unit Requirement during recipe execution, the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate”, Paragraph 0060 – “A Unit Attribute Inclusion Binding Preference specifies a Unit Attribute. Units that provide support for the specified Unit Attribute are considered preferred binding candidates to Units that do not”, Paragraph 0099, and claim 21); 
one or more pieces of production result information including information of items, a respective process performed on the item, and the equipment used in the respective process, and item attribute information for each item (See Figure 2 – “Unit Attributes, Equipment Phase Attributes, Standard Unit Attributes, Custom Unit Attributes, Standard Equipment Phase Attributes, Customer Equipment Phase Attributes, Static, Dynamic”, Figure 3, Figure 8, Paragraph 0048 – “Tag Classes can be defined as Attributes, and separated into Unit Attributes, and Equipment Phase Attributes. At 210 Unit Attributes can be organized into Standard and Custom Attributes. Standard Attributes are those attributes used by functions within the product software. Custom Attributes are defined by customers for their own use”, Paragraphs 0049-0050, and claim 21);
and a processor programmed to specify a workable equipment candidate related to a predetermined process from the workable equipment candidate information (See Figure 4, Figure 8 – “810, 820”, Paragraph 0028 – “An attribute applied to a Unit Requirement object within a recipe. When attempting to bind a Unit Requirement during recipe execution, the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate. Units that are unable to meet every Binding Requirement defined on the Unit Requirement are removed as potential binding candidates for the Unit Requirement”, Paragraph 0035 – “A Binding Requirement defined within the Equipment Editor”, Paragraphs 0048-0049, Paragraph 0097 – “At 810, prune the set of legal bind candidates by examining flow path and material track requirements. This uses already existing algorithms within the Batch Server. At 820, if more than one legal bind target remains after 810, then prune the set of legal bind targets by examining the Global Binding Requirements and the Binding Requirements of the Unit Requirement. Remove any units that do not meet all of the Binding Requirements”, claim 21 – “a binding requirements component that restricts a set of members of a unit Class capable of running the class-based recipe according to one or more restriction requirements”, and claims 29-30 – “recipe phase inclusion that defines a requirement for a member of the unit Class
determine whether a predetermined item attribute satisfies a respective condition in the workable item attribute condition information for each specified equipment candidate or for each combination of the specified equipment candidate and the predetermined process (See Figure 8 – “Prune set of legal bind candidates, remove units that do not meet binding requirements”, Paragraph 0025 – “a Unit Class satisfies the restriction requirements”, Paragraph 0028 – “An attribute applied to a Unit Requirement object within a recipe. When attempting to bind a Unit Requirement during recipe execution, the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate. Units that are unable to meet every Binding Requirement defined on the Unit Requirement are removed as potential binding candidates for the Unit Requirement”, Paragraph 0097 – “At 810, prune the set of legal bind candidates by examining flow path and material track requirements. This uses already existing algorithms within the Batch Server. At 820, if more than one legal bind target remains after 810, then prune the set of legal bind targets by examining the Global Binding Requirements and the Binding Requirements of the Unit Requirement. Remove any units that do not meet all of the Binding Requirements”, and claim 21 – “a binding requirements component that restricts a set of members of a unit Class capable of running the class-based recipe according to one or more restriction requirements”); 
and specify an equipment candidate whose item attribute is determined to satisfy the respective condition as equipment to perform working on an item corresponding to the item attribute in the process (See Figure 8 – “remove units that do not meet binding requirements, select most preferred unit if more than one target exists, list legal bind targets in order of most preferred to operator”, Paragraph 0008, Paragraph 0028 – “Units that are unable to meet every Binding Requirement defined on the Unit Requirement are removed as potential binding candidates for the Unit Requirement”, Paragraph 0097, Paragraph 0098 – “When the set of legal bind targets has been trimmed and sorted, the Batch Server now has a prioritized list of legal bind targets that can be used”, claim 21, and claim 40); 
and one or more equipment that are specified as workable equipment by the working equipment specification support apparatus, generate production information including combined information of items, processes, and equipment, and distributes the information to the working equipment specification support apparatus (See Figure 8 – “select most preferred unit if more than one target exists, list legal bind targets in order of most preferred to operator”, Paragraph 0008, Paragraph 0024 – “provide the attribute-based binding and equipment selection”, Paragraph 0098 – “When the set of legal bind targets has been trimmed and sorted, the Batch Server now has a prioritized list of legal bind targets that can be used”, claim 21, and claim 40);
calculate the workable equipment candidate information based on a worked production for each process based on the production information and store the workable equipment candidate information in the storage device (See Figure 2 – “Unit Attributes, Equipment Phase Attributes, Standard Unit Attributes, Custom Unit Attributes, Standard Equipment Phase Attributes, Customer Equipment Phase Attributes, Static, Dynamic”, Figure 4, Figure 8 – “810, 820”, Paragraph 0020, Paragraph 0028 – “An attribute applied to a Unit Requirement object within a recipe. When attempting to bind a Unit Requirement during recipe execution, the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate. Units that are unable to meet every Binding Requirement defined on the Unit Requirement are removed as potential binding candidates for the Unit Requirement”, Paragraph 0035 – “A Binding Requirement defined within the Equipment Editor”, Paragraphs 0048-0049, Paragraph 0097, claim 21 – “a binding requirements component that restricts a set of members of a unit Class capable of running the class-based recipe according to one or more restriction requirements”, claims 29-30, claim 38 – “binding to a subset of available equipment based upon the binding requirements, the binding preferences, and the at least one attribute”, and the Examiner interprets the Unit Attributes to be the workable equipment candidate information); 
and calculate the workable item attribute condition information based on the production information and the item attribute information and store the workable item attribute condition information in the storage device (See Figure 2 – “Unit Attributes, Equipment Phase Attributes, Standard Unit Attributes, Custom Unit Attributes, Standard Equipment Phase Attributes, Customer Equipment Phase Attributes, Static, Dynamic”, Figure 4, Figure 8 – “810, 820”, Paragraph 0020, Paragraph 0028, Paragraph 0035, Paragraphs 0048-0049, Paragraph 0097 – “At 810, prune the set of legal bind candidates by examining flow path and material track requirements. This uses already existing algorithms within the Batch Server. At 820, if more than one legal bind target remains after 810, then prune the set of legal bind targets by examining the Global Binding Requirements and the Binding Requirements of the Unit Requirement. Remove any units that do not meet all of the Binding Requirements”, recipe phase inclusion that defines a requirement for a member of the unit Class”, claim 38 – “binding to a subset of available equipment based upon the binding requirements, the binding preferences, and the at least one attribute”, and the Examiner interprets the Equipment Phase Attributes of Kline JR to be the workable item attribute condition information);
and wherein each workable item attribute condition is one of a minimum length, a maximum length, and a raw material (See Figure 2, Figure 4, Figure 8, Paragraph 0049 – “Examples of Custom Unit Attributes include MATERIALS OF CONSTRUCTION”, Paragraph 0050 – “MATERIALS OF CONSTRUCTION is an example of a Unit Attribute that would typically be represented with a Static Unit Attribute Tag”, Paragraph 0055 – “if a Unit Operation recipe has a Binding Requirement that requires a MATERIALS OF CONSTRUCTION value of STAINLESS STEEL, then this Binding Requirement should "bubble-up" to the Unit Procedure level if the Unit Operation is inserted into a Unit Procedure recipe. Some form of conflict resolution can be provided in the event that a Binding Requirement at a higher recipe level conflicts with a Binding Requirement in a lower level recipe being inserted into the higher level recipe's structure”, Paragraph 0097, and claim 21).

Kline JR does not specifically disclose generate production “result” information and a worked production result. However, Tamaki et al. further teach generate production “result” information and a worked production result (See Paragraph 0013, Paragraph 0074 – “manufacturing history data collection apparatus”, Paragraph 0079 – “the manufacturing history data constituting arbitrary time-series information subject to change with the processing and assembling operation in the manufacturing process are collected from the manufacturing process while attaching the individual identification information thereto”, Paragraph 0103, claim 1 – “the manufacturing history data collected by the manufacturing history data collection apparatus associated with each manufacturing process and corresponding to the individual identification information”, and claim 3 – “the manufacturing history data concerns the processing and assembling in the manufacturing process and includes the manufacturing execution equipment route information based on the machine number of the manufacturing equipment through which selected one of the part, the product in progress and the product is passed in each of the manufacturing processes”).
The teachings of Kline JR and Tamaki et al. are related because both are analyzing equipment used in manufacturing processes to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the equipment selection system of Kline JR to incorporate the production results of Tamaki et al. in order to better optimize the equipment used based on past data analysis, thereby helping efficiency.

Regarding Claim 2: Kline JR in view of Tamaki et al. teach the limitations of claim 1. Kline JR further teach: 
wherein the storage device stores information including a priority order of the workable equipment candidate for each process as the workable equipment candidate information (See Figure 1 – “120, 130”, Figure 4, Figure 8, Abstract, Paragraph 0008 – “determining the most “preferred” unit to be used by a recipe when more than one member of a Unit Class satisfies the restriction requirements”, Paragraph 0062 – “At 420, Application of Binding Preferences are considered”, Paragraph 0097 – “using the Binding Preferences of the Unit Requirement”, claim 21 – “a binding preferences component that determines the most preferred member according to one or more binding preferences when more than one member satisfies the restriction requirements according to one or more binding preferences”, and claim 38 – “applying one or more binding preferences to sort the members that satisfy the binding requirements according to priority”); 
and the processor is programmed to specify the workable equipment candidate from the workable equipment candidate information based on the priority order in the processing of specifying the workable equipment candidate related to the predetermined process, and specify the determined equipment candidate as equipment that can perform working on the item corresponding to the item attribute in the process, based on the priority order in the processing of specifying the determined equipment candidate as the equipment that can perform working on the item corresponding to the item attribute in the process (See Figure 8 – “select most preferred unit if more than one target exists, list legal bind targets in order of most preferred to operator”, Paragraph 0008, Paragraph 0024 – “provide the attribute-based binding and equipment selection”, Paragraph 0098 – “When the set of legal bind targets has been trimmed and sorted, the Batch Server now has a prioritized list of legal bind targets that can be used”, claim 21, and claim 40). 

Regarding Claim 4: Kline JR in view of Tamaki et al. teach the limitations of claim 2. Kline JR further teach: wherein the processor is programmed to specify the priority order of the workable equipment candidate for each process based on a number of production “data” for each equipment of each process shown by the production information in the processing of calculating the workable equipment candidate information and store the workable equipment candidate information in the storage device (See Figure 1 – “120, 130”, Figure 2, Figure 4, Figure 8, Abstract, Paragraph 0008 – “determining the most “preferred” unit to be used by a recipe when more than one member of a Unit Class satisfies the restriction requirements”, Paragraph 0028, Paragraph 0062 – “At 420, Application of Binding Preferences are considered”, Paragraph 0097 – “using the Binding Preferences of the Unit Requirement”, Paragraph 0098 – “When the set of legal bind targets has been trimmed and sorted, the Batch Server now has a prioritized list of legal bind targets that can be used”, claim 21 – “a binding preferences component that determines the most preferred member according to one or more binding preferences when more than one member satisfies the restriction requirements according to one or more binding preferences”, and claim 38 – “applying one or more binding preferences to sort the members that satisfy the binding requirements according to priority … binding to a subset of available equipment based upon the binding requirements, the binding preferences, and the at least one attribute”). 
Kline JR does not specifically disclose production result information and priority order of the workable equipment candidate for each process based on a number of production results. However,  Tamaki et al. further teach production result information and priority order of the workable equipment candidate for each process based on a number the time priority between the manufacturing processes is determined to clarify the direction of the congestion and propagation of the manufacturing history variation”, Paragraph 0141 – “acquires the manufacturing sequence information relating to the time priority of the processes (which process is executed before which process) of the production line from the manufacturing sequence information control unit”, Paragraph 0144 – “manufacturing sequence information on the time priority”, Paragraph 0162, Paragraph 0165, claim 1 – “controlling the information on the order in which selected one of a material, a part and a product in progress used for manufacturing the product is input into each manufacturing process”, and claim 3).
The teachings of Kline JR and Tamaki et al. are related because both are analyzing equipment used in manufacturing processes to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the equipment selection system of Kline JR to incorporate the production results of Tamaki et al. in order to better optimize the equipment used based on past data analysis, thereby helping efficiency and quality.

Regarding Claim 5: Kline JR in view of Tamaki et al. teach the limitations of claim 2. Kline JR further teach: and the processor is programmed to specify the priority order of the workable equipment candidate for each process based on “availability” for each equipment of each process shown by the production information in the processing of calculating the workable equipment candidate information and store the workable equipment candidate information in the storage device (See Figure 1 – “120, 130”, Figure determining the most “preferred” unit to be used by a recipe when more than one member of a Unit Class satisfies the restriction requirements”, Paragraph 0028, Paragraph 0062 – “At 420, Application of Binding Preferences are considered”, Paragraph 0097 – “using the Binding Preferences of the Unit Requirement”, Paragraph 0098 – “When the set of legal bind targets has been trimmed and sorted, the Batch Server now has a prioritized list of legal bind targets that can be used”, claim 21 – “a binding preferences component that determines the most preferred member according to one or more binding preferences when more than one member satisfies the restriction requirements according to one or more binding preferences”, claim 38 – “applying one or more binding preferences to sort the members that satisfy the binding requirements according to priority … binding to a subset of available equipment based upon the binding requirements, the binding preferences, and the at least one attribute”, and claim 40 – “selecting which of a plurality of available equipment to run based on the binding”). 
Kline JR does not specifically disclose wherein the storage device stores further information of production date and time in the production information, the priority order of the workable equipment candidate for each process based on “newness of production date and time”, or production result information. However, Tamaki et al. further teach:
wherein the storage device stores further information of production date and time in the production information (See Figure 24A, Figure 24B, Figure 25A, Figure 25B, Figure 26, Paragraph 0082 – “quality history data collection apparatus (4), the time-series quality history data for the product quality are collected with the individual identification information”, Paragraph 0084 – “time-series manufacturing history data”, and claim 1);
the priority order of the workable equipment candidate for each process based on “newness of production date and time” (See Paragraph 0088 – “the presence or absence and the direction of an edge along which the change in the variates of a manufacturing process is congested and propagated are determined”, Paragraph 0113 – “the time priority between the manufacturing processes is determined to clarify the direction of the congestion and propagation of the manufacturing history variation”, Paragraph 0141 – “acquires the manufacturing sequence information relating to the time priority of the processes”, Paragraph 0144, Paragraph 0162, and claim 1 – “controlling the information on the order in which selected one of a material, a part and a product in progress used for manufacturing the product is input into each manufacturing process”);
production result information (See Paragraph 0013, Paragraph 0074 – “manufacturing history data collection apparatus”, Paragraph 0079 – “the manufacturing history data constituting arbitrary time-series information subject to change with the processing and assembling operation in the manufacturing process are collected from the manufacturing process while attaching the individual identification information thereto”, Paragraph 0103, claim 1 – “the manufacturing history data collected by the manufacturing history data collection apparatus associated with each manufacturing process and corresponding to the individual identification information”, and claim 3 – “the manufacturing history data concerns the processing and assembling in the manufacturing process and includes the manufacturing execution equipment route information based on the machine number of the manufacturing equipment through which selected one of the part, the product in progress and the product is passed in each of the manufacturing processes”).

The teachings of Kline JR and Tamaki et al. are related because both are analyzing equipment used in manufacturing processes to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the equipment selection system of Kline JR to incorporate the production results of Tamaki et al. in order to better optimize the equipment used based on past data analysis, thereby helping efficiency and quality.

Regarding Claim 6: Kline JR in view of Tamaki et al. teach the limitations of claim 2. Kline JR further teach: 
wherein the storage device further stores equipment specification information which is a workable item attribute condition for each equipment or each combination of the equipment and the process based on equipment specifications instead of the production result (See Figure 1 – “120, 130”, Figure 2 – “200, 210, 220”, Figure 4, Figure 8, Figure 9, Abstract, Paragraph 0009, Paragraph 0028 – “An attribute applied to a Unit Requirement object within a recipe. When attempting to bind a Unit Requirement during recipe execution, the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate”, Paragraph 0059 – “A Recipe Phase Inclusion Binding Preference specifies a Recipe Phase. Units that provide support for the specified Recipe Phase are considered preferred binding candidates to Units that do not”, Paragraph 0060 – “A Unit Attribute Inclusion Binding Preference specifies a Unit Attribute. Units that provide support for the specified Unit Attribute are considered preferred binding candidates to Units that do not”, Paragraph 0099, claim 21, and claim 40 – “selecting which of a plurality of available equipment to run based on the binding”); 
and the processor is programmed to execute, in a case where, as a result of the determining processing, the equipment candidate whose item attribute is not determined to satisfy the regulations, processing of determining whether or not a predetermined item attribute satisfies the regulations in the equipment specification information for each determined equipment candidate or each combination of the specified equipment candidate and the predetermined process (See Figure 4, Figure 8 – “810, 820”, Paragraph 0020, Paragraph 0028 – “An attribute applied to a Unit Requirement object within a recipe. When attempting to bind a Unit Requirement during recipe execution, the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate. Units that are unable to meet every Binding Requirement defined on the Unit Requirement are removed as potential binding candidates for the Unit Requirement”, Paragraph 0035 – “A Binding Requirement defined within the Equipment Editor”, Paragraphs 0048-0049, Paragraph 0097 – “At 810, prune the set of legal bind candidates by examining flow path and material track requirements. This uses already existing algorithms within the Batch Server. At 820, if more than one legal bind target remains after 810, then prune the set of legal bind targets by examining the Global Binding Requirements and the Binding Requirements of the Unit Requirement. Remove any units that do not meet all of the Binding Requirements”, claim 21 – “a binding requirements component that restricts a set of members of a unit Class capable of running the class-based recipe according to one or more restriction requirements”, claims 29-30 – “recipe phase inclusion that defines a requirement for a member of the unit Class”, claim 38 – “binding to a subset of available equipment based upon the binding requirements, the binding preferences, and the at least one attribute”, and claim 40). 

Regarding Claim 7: Kline JR in view of Tamaki et al. teach the limitations of claim 2. Kline JR further teach: wherein the processor is programmed to execute processing of setting different status information in the storage device by the equipment candidate whose item attribute is determined to satisfy the regulations of the workable item attribute condition information and an equipment candidate whose item attribute is determined to satisfy the equipment specification information (See Figure 4, Figure 8 – “810, 820”, Paragraph 0020, Paragraph 0028 – “An attribute applied to a Unit Requirement object within a recipe. When attempting to bind a Unit Requirement during recipe execution, the entire set of Binding Requirements defined on the Unit Requirement is evaluated against each potential binding candidate. Units that are unable to meet every Binding Requirement defined on the Unit Requirement are removed as potential binding candidates for the Unit Requirement”, Paragraph 0035 – “A Binding Requirement defined within the Equipment Editor”, Paragraphs 0048-0049 – “STATUS”, Paragraph 0097 – “At 810, prune the set of legal bind candidates by examining flow path and material track requirements. This uses already existing algorithms within the Batch Server. At 820, if more than one legal bind target remains after 810, then prune the set of legal bind targets by examining the Global Binding Requirements and the Binding Requirements of the Unit Requirement. Remove any units that do not meet all of the Binding Requirements”, Paragraph 0099 – “attributes and rules can be utilized to provide an out of service status that can be associated with a unit or units”, claim 21 – “a binding requirements component that restricts a set of members of a unit Class capable of running the class-based recipe according to one or more restriction requirements”, claims 29-30 – “recipe phase inclusion that defines a requirement for a member of the unit Class”, claim 37, claim 38 – “binding to a subset of available equipment based upon the binding requirements, the binding preferences, and the at least one attribute”, and claim 40 – “selecting which of a plurality of available equipment to run based on the binding”). 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683